Title: From George Washington to Major General Stirling, 1 June 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord.
          Middle Brook June 1st 1779
        
        For some time past my intelligence from the enemy pointed to a considerable movement. By My last accounts from General McDougall of the 30th May, the enemy had advanced from Kings Bridge in force, and was then near the White plains. It is not easy to fix a just opinion of his object. We however know what points we should secure. On last Saturday the Pennsylvania troops marched on the route to Pompton. Your division will move to-morrow in case every thing is ready in the quarter masters line—and the Maryland troops the day after—to ground more relative to our posts on the Highland and the present situation of the enemy.
        As his manœuvers may throw us frequently into motion while the court martial on the trial of Genl Arnold will employ a number of our officers—I shall be happy if you have completed your business so far as to be able without inconvenience to rejoin the army.
      